

117 S2784 IS: Maritime Technological Advancement Act of 2021
U.S. Senate
2021-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2784IN THE SENATE OF THE UNITED STATESSeptember 21, 2021Mr. Wicker (for himself and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 46 to establish a grant program for developing, offering, or improving educational or career training programs for American workers related to the maritime workforce.1.Short titleThis Act may be cited as the Maritime Technological Advancement Act of 2021.2.Centers of excellence for domestic maritime workforceSection 51706 of title 46, United States Code, is amended—(1)in subsection (a), by striking of Transportation;(2)in subsection (b), in the subsection heading, by striking Assistance and inserting Cooperative agreements;(3)by redesignating subsection (c) as subsection (d);(4)in subsection (d), as redesignated by paragraph (2), by adding at the end the following:(3)SecretaryThe term Secretary means the Secretary of Transportation.; and(5)by inserting after subsection (b) the following:(c)Grant program(1)DefinitionsIn this subsection:(A)AdministratorThe term Administrator means the Administrator of the Maritime Administration.(B)Eligible institutionThe term eligible institution means a postsecondary educational institution (as such term is defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)) that offers a 2-year program of study, a 1-year program of training, or is a postsecondary vocational institution, and that offers educational or career training programs for American workers in the United States maritime industry. (C)United States maritime industryThe term United States maritime industry means all segments of the maritime-related transportation system of the United States, both in domestic and foreign trade, and in coastal, offshore, and inland waters, as well as non-commercial maritime activities, such as pleasure boating and marine sciences (including all scientific research vessels), and all of the industries that support such uses, including vessel construction and repair, vessel operations, ship logistics supply, berthing, port operations, port intermodal operations, marine terminal operations, vessel design, marine brokerage, marine insurance, marine financing, chartering, maritime-oriented supply chain operations, offshore industry, and maritime-oriented research and development. (2)Grant authorization(A)In generalNot later than 1 year after the date of enactment of the Maritime Technological Advancement Act of 2021, the Administrator may award maritime career training grants to eligible institutions for the purpose of developing, offering, or improving educational or career training programs for American workers related to the maritime workforce.(B)GuidelinesNot later than 1 year after the date of enactment of the Maritime Technological Advancement Act of 2021, the Administrator shall—(i)promulgate guidelines for the submission of grant proposals under this subsection; and(ii)publish and maintain such guidelines on the website of the Maritime Administration. (3)LimitationsThe Administrator may not award a grant under this subsection in an amount that is more than $20,000,000.(4)Required information(A)In generalAn eligible institution that desires to receive a grant under this subsection shall submit to the Administrator a grant proposal that includes a detailed description of—(i)the specific project for which the grant proposal is submitted, including the manner in which the grant will be used to develop, offer, or improve an educational or career training program that is suited to maritime industry workers;(ii)the extent to which the project for which the grant proposal is submitted will meet the educational or career training needs of maritime workers in the community served by the eligible institution;(iii)the extent to which the project for which the grant proposal is submitted fits within any overall strategic plan developed by an eligible community; and(iv)any previous experience of the eligible institution in providing maritime educational or career training programs.(B)Community outreach requiredIn order to be considered by the Administrator, a grant proposal submitted by an eligible institution under this subsection shall—(i)demonstrate that the eligible institution—(I)reached out to employers to identify—(aa)any shortcomings in existing maritime educational and career training opportunities available to workers in the community; and(bb)any future employment opportunities within the community and the educational and career training skills required for workers to meet the future maritime employment demand; and(II)reached out to other similarly situated institutions in an effort to benefit from any best practices that may be shared with respect to providing maritime educational or career training programs to workers eligible for training; and(ii)include a detailed description of—(I)the extent and outcome of the outreach conducted under clause (i); (II)the extent to which the project for which the grant proposal is submitted will contribute to meeting any shortcomings identified under clause (i)(I)(aa) or any maritime educational or career training needs identified under clause (i)(I)(bb); and(III)the extent to which employers, including small- and medium-sized firms within the community, have demonstrated a commitment to employing workers who would benefit from the project for which the grant proposal is submitted.(5)Criteria for award of grants(A)In generalSubject to the appropriation of funds, the Administrator shall award a grant under this subsection based on—(i)a determination of the merits of the grant proposal submitted by the eligible institution to develop, offer, or improve maritime educational or career training programs to be made available to workers;(ii)an evaluation of the likely employment opportunities available to workers who complete a maritime educational or career training program that the eligible institution proposes to develop, offer, or improve;(iii)an evaluation of prior demand for training programs by workers in the community served by the eligible institution, as well as the availability and capacity of existing maritime training programs to meet future demand for training programs; (iv)any prior designation of an institution as a Center of Excellence for Domestic Maritime Workforce Training and Education; and(v)an evaluation of the previous experience of the eligible institution in providing maritime educational or career training programs. (B)Matching requirementsA grant awarded under this subsection may not be used to satisfy any private matching requirement under any other provision of law.(6)Competitive awards(A)In generalThe Administrator shall award grants under this subsection to eligible institutions on a competitive basis in accordance with guidelines and requirements established by the Administrator under paragraph (2)(B).(B)Timing of grant noticeThe Administrator shall post a Notice of Funding Opportunity regarding grants awarded under this subsection not more than 90 days after the date of enactment of the appropriations Act for the fiscal year concerned.(C)Timing of grantsThe Administrator shall award grants under this subsection not later than 270 days after the date of the enactment of the appropriations Act for the fiscal year concerned.(D)Application of requirementsThe requirements under subparagraphs (B) and (C) shall not apply until the guidelines required under paragraph (2)(B) have been promulgated.(E)Reuse of unexpended grant fundsNotwithstanding subparagraph (C), amounts awarded as a grant under this subsection that are not expended by the grantee shall remain available to the Administrator for use for grants under this subsection.(F)Administrative costsNot more than 3 percent of amounts made available to carry out this subsection may be used for the necessary costs of grant administration. (7)Eligible uses of grant fundsAn eligible institution receiving a grant under this subsection—(A)shall carry out activities that are identified as priorities for the purpose of developing, offering, or improving educational or career training programs for the United States maritime industry workforce; (B)shall provide training to upgrade the skills of the United States maritime industry workforce, including training to acquire covered requirements as well as technical skills training for jobs in the United States maritime industry; and(C)may use the grant funds to—(i)admit additional students to maritime training programs;(ii)expand existing or create new maritime training programs, including through partnerships with 4-year institutions of higher education or apprenticeships with the United States maritime industry; (iii)create new maritime career pathways;(iv)expand existing or create new training programs for transitioning military veterans to careers in the United States maritime industry;(v)purchase, construct, develop, expand, or improve training facilities, buildings, and equipment to deliver maritime training programs;(vi)recruit and train additional faculty to expand the maritime training programs offered by the institution;(vii)provide financial assistance through scholarships or tuition waivers, not to exceed the applicable tuition expenses associated with the covered programs;(viii)promote the use of distance learning that enables students to take courses through the use of teleconferencing, the Internet, and other media technology;(ix)assist in providing services to address maritime workforce recruitment and training of youth residing in targeted high-poverty areas within empowerment zones and enterprise communities;(x)implement partnerships with national and regional organizations with special expertise in developing, organizing, and administering maritime workforce recruitment and training services;(xi)design, develop, and test an array of approaches to providing recruitment, training, or retention services, to enhance diversity, equity, and inclusion in the United States maritime industry workforce;(xii)in conjunction with employers, organized labor, other groups (such as community coalitions), and Federal, State, or local agencies, design, develop, and test various training approaches in order to determine effective practices; or(xiii)assist in the development and replication of effective service delivery strategies for the United States maritime industry as a whole.(8)Public reportNot later than December 15 in each of the calendar years 2023 through 2025, the Administrator shall make available on a publicly available website a report and provide a briefing to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives—(A)describing each grant awarded under this subsection during the preceding fiscal year; (B)assessing the impact of each award of a grant under this subsection in a fiscal year preceding the fiscal year referred to in subparagraph (A) on workers receiving training; and(C)the performance of the grant awarded with respect to the indicators of performance under section 116(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)).(9)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $40,000,000 for each of the fiscal years 2022 through 2026..